The undersigned have reviewed the prior Opinion and Award allowing plaintiff's attorney's fees in the amount of twenty-five percent of the lump sum disability compensation due and payable to plaintiff after deduction of the credit for payments already made by the defendant and including every fourth check thereafter.  The Commission finds that under the circumstances considering the nature of the legal services provided, the complexity of the case, the time expended by plaintiff's attorney and the customary fees in this type of case, plaintiff attorney's request is reasonable pursuant to N.C.G.S. § 97-90(c).
It is therefore ORDERED that an attorney fee in the amount of twenty-five percent shall be paid by deducting twenty-five percent of the lump sum due and payable to plaintiff prior to the deduction of the $57,151.98 credit for payments already made by the defendant and thereafter by every fourth check to be deducted and paid directly to plaintiff's attorney by defendants.
This the ___ day of October 2001.
                                   S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/______________ RENE C. RIGGSBEE COMMISSIONER